Case 5:21-cv-00239-MTT Document 1 Filed 07/15/21 Page 1 of 6
Pro Se 7 (Rev. 09/16} Complaint for Employment Discrimination FILED 14 AO {5 pucia25 aMer

UNITED STATES DISTRICT COURT

for the
District of

Appendix D
Case No.

 

{to be filled in by the Clerk’s Office)

Teresa 9. Seett

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
if the names of all the plaintiffs cannot fit in the space above,
piease write “see attached" in the space and attach an additional
page with the fall list of names.)
Ye

 

Jury Trial: (check one) [A Yes fF] No

Meeon ~ B88 County) Ceorsig

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fil in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

a nd

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed.
Name “Vlaink te ae OD. Seep
Street Address LaloS “Rew Ke “Roccl
City and County Neon ~ Aib b County
State and Zin Code Georgia ‘Staas
Telenhone Number Guy 3 ‘~ BFS
E-mail Address el DKd\ @ Sol. cers

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifinown). Attach additional pages if needed.

TNefendant No. |

Name Maat - Pybb County, Georgia

Joh or Title (f known) Cfo Hon. Jesper Me Hen “Mary ar
Case 5:21-cv-00239-MTT Document 1 Filed 07/15/21 Page 2 of 6

Pro Se 7 (Rev, 09/16) Complaint for Employment Discrimination

 

 

 

 

 

Street Address “100 }eplee She ee
Citv and Conntv Neon - Bibb Count
State and Zin Code Comore ia SiAbI
Telenhone Number Corny “15 }- 7400

F-mail Address af known) N/a

 

Defendant No. 2

Name

 

Job or Title Aifknown)

 

Street Address
City and County

 

 

State and Zin Code

 

Telenhone Number

 

F-mail Address (fknawn)

 

Defendant No. 3

Name

 

Job or Title 4fknawn)
Street Address

Citv and County
State and Zin Code

Telenhone Number

 

 

 

 

 

F-mail Address Afknown)

 

Nefendant No. 4

Name

 

Joh ar Tithe Gfinawnl
Street Address

Citv and County
State and Zin Code

Telephone Number

 

 

 

 

 

F-mail Address fifinown)

 

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

Name Mucen- Bibb Coun, by Prourel 0 Tax NSSessoes
Street Address bs 3 Secend Street

City and County Micon - Bibb County

State and Zip Code ( Parata_Sslaod)

Telephone Number Cy xy GS-6 701

 

31

 
Case 5:21-cv-00239-MTT Document 1 Filed 07/15/21 Page 3 of 6

Pro Se 7 (Rev. 09/16} Complaint for Employment Discrimination

 

I. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

Wt Title VII of the Civil Rights Act of 1964. as codified. 42 U.S.C. §8§ 2000e to 20000-17 (race.

emor. gender. religion. national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commtission.)

4] Age Discrimination in Empvlovment Act of 1967. as codified. 29 U.S.C. 88 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

TI Americans with Disabilities Act of 1990. as codified. 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

The Civil Rights Act of 1¥b6, 4Q ULS.C. & (98h and Cul Rishts Act
Relevant state law (specify, if known): OF TNLAA gc ¥ 1973

 

too oR

Relevant city or county law (specify, if known):

 

Ill. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A, The discriminatory conduct of which I complain in this action includes (check all that apply):
T | Failure to hire me.
Cl Termination of my employment,

ay Failure to promote me.

32

 
Case 5:21-cv-00239-MTT Document 1 Filed 07/15/21 Page 4 of 6

Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination

 

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

Other acts (specify): Failure ; fo Reclass.ty ark is} cul Ser Unt getiocy
(Note: Only those grounds raised in the charge filed with the Equal Employment

Opportunity Commission can be considered by the federal district court under the
Jederal employment discrimination statutes.)

KER

 

 

 

 

 

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
Continuing Aedtor fronr the clate vt my Dermonent recksaitardion i DOO S te Me
Bebe
Cc. I believe that defendant(s) (check one):
i is/are still committing these acts against me.
rT is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
Face Dlock o Afican Aneccan
cor Bac
Pl gender/sex
CI religion
PI national origin
ry age (year of birth) (only when asserting a claim of age discrimination.)
CJ disability or perceived disability (specify disability)

 

E. The facts of my case are as follows. Attach additional pages if needed, .
DINCe TF was hired OF the MOPracser Teak in Dood, H have been Subjectect
4 AisPorgre Areatment segarding Ane 4erMs anh Condi tons dk AMY ern Ploymen >

Cx), a Wostile jAlarid enviroment, Tn 2608, a Was) laces! as ary Ages aren Weenecy

ANA Passel the cram, Dut My Managers CArdeen Crutenicid Amd Jody Choy born) refused

YO FEC SbLY ME AStim AOS TE, WN VE Twas danctly feclessitiel ao an M@rce ye,
Foolk ore muh longer eveceive- Xn recess li cen ran MAL he Cowmorbers ee Mace \
Vern Tous Rey cil ph ake quant ees J erol gore oes 2 She Same. |
Founh thet ees Wied poe Promote unk secommendiel tel less 1° We nek Fen os freute. Tee ota bly buserf
Mannge> (Note: As additional support for the facts of your claim, you may aftach to this Complaint a copy of

your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

 

  
 

33

 
Case 5:21-cv-00239-MTT Document 1 Filed 07/15/21 Page 5 of 6

Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination

IV.

Vi.

Exhaustion of Federal Administrative Remedies
A, It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or

my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

August 19, Bord CBcribt Ad

 

B. The Equal Empioyment Opportunity Commission (check one):

ty has not issued a Notice of Right to Sue letter. Oy or atter
Pw issued a Notice of Right to Sue letter. which I received on (date) On f 14 (2024 6 ‘bi+8) 2

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C, Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

PI 60 davs or more have elapsed.
TI less than 60 davs have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguinents. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive

Belek * loweble under THe VII x the civ Rights Aer iNcracking Bae ma cod ig
benefits pred should Kale beer ent dread wd FE received re ProPer Prome\eon, 0% .
Sayanchve Rely 5, Compensatory ww\ Pari Vue Dean agen tit ateepe) im “~

OF No ESS Fran 4300,600,60 and Cop a& Wgetion including adsorneys hee

“& SN seee Counsel.

Ai ceticd allowable, ole HA WSC & VMS ank HRUS.C & 1992,
Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

34

 
Case 5:21-cv-00239-MTT Document 1 Filed 07/15/21 Page 6 of 6

Pro Se 7 (Rev. 09/16} Complaint for Employment Discrimination

 

A. For Parties Without an Attorney
I agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: = OT} [5 fao2l

Signature of Plaintiff pon \ heath
UO

Printed Name of Plaintiff Te reSat S Coty

 

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

35

 
